Citation Nr: 1229326	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  08-34 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected migraine headaches.  

2.  Entitlement to an initial compensable disability rating for service-connected restless leg syndrome (RLS) of the right leg.  

3.  Entitlement to an initial compensable disability rating for service-connected restless leg syndrome (RLS) of the left leg.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel

INTRODUCTION

The Veteran had active service in the United States Air Force form June 2001 to August 2007.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

A portion of the claims file is located in the Virtual VA electronic file.  The relevant evidence contained there has been reviewed.  
  

FINDINGS OF FACT

1.  The Veteran experiences migraine headaches three to four times per week, which are occasionally prostrating; she does not experience completely prostrating and pronounced migraines on a frequent basis, and the headaches are not productive of economic inadaptability.  

2.  The Veteran's RLS is analogous to moderate neuralgia of the anterior tibial nerves in the bilateral lower extremities.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 30 percent for service-connected migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.124a, Diagnostic Code (DC) 8100 (2011).  

2.  The criteria for a 10 percent rating for RLS of the right leg have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.20, 4.123, 4.124, 4.124a, Diagnostic Code (DC) 8273 (2011).  

3.  The criteria for a 10 percent rating for RLS of the left leg have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.20, 4.123, 4.124, 4.124a, Diagnostic Code (DC) 8273 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with a claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) and, inform the claimant about the information and evidence the claimant is expected to provide.  Although no longer required, in this case it was requested that the claimant provide any evidence in her possession that pertains to the claims.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).   The Veteran was informed of how VA determines disability ratings and establishes effective date of awards for service-connected benefits, as required by judicial precedent.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006)

The Veteran is represented by the Disabled American Veterans, and that organization is presumed to have knowledge of what is necessary to substantiate a claim for a higher initial rating.  Neither the Veteran nor her representative has pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board notes that the below decision represents a partial grant of the benefits sought on appeal.  Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate the portions of her claims not granted below, the Board finds that all necessary assistance has been provided in this case.  The evidence includes service treatment records and post-service pertinent medical records, including VA examination reports.  There is no indication of any additional relevant evidence that has not been obtained.  With respect to the clinical examinations, the Board finds that the Veteran was provided thorough VA examinations which are adequate for rating purposes.  There is no duty to provide another examination or to obtain an additional medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2011).

Legal Criteria-Initial Ratings/General

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. §  4.7.

For claims for an increase that rise out of an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  The Board has considered the applicability of "staged" ratings in this case, and such ratings are not applicable.  

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

It is noted that terms such as "moderate" and "mild," when included in regulatory criteria, are themselves not defined by regulation.  Thus, adjudication of claims under such criteria must be done by VA adjudicators in a manner which is "equitable and just." See 38 C.F.R. 4.6.  Use of terminology such as "moderate"  by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Analysis

The Veteran separated from the Air Force in 2007, and service connection was granted for migraine headaches and restless leg syndrome in a December 2007 rating decision.  At this time, noncompensable evaluations were assigned for these disorders, and the Veteran filed a timely notice of disagreement.  On appeal, the Veteran has most recently been awarded a 30 percent rating for her migraine headaches (July 2009 rating decision), with separate noncompensable ratings for RLS of each leg being maintained.  She contends, in essence, that her disabilities are severe enough to warrant a higher level of compensation.  

Initial Rating-Migraine Headaches

Prior to the Veteran's separation from the Air Force, she was given a VA general medical examination.  Included in this examination was a review of her headache symptoms.  The associated report, dated in July 2007, noted that she experienced headaches one to two times a week, and that medication was needed.  Light, sound, and smell were triggers for the onset of headache attacks, and it was reported that medication was stopped prior to a pregnancy occurring in 2006.  The physician assessed the course of the disease process as stable; however, it was noted that the attacks were of a prostrating nature.  A magnetic resonance imagining (MRI) study was conducted in association with this examination with no abnormality noted.  

The Veteran, following the establishment of service connection, contended that her migraines were more severe than what was described during the in-service VA medical examination.  In support of her claim, she submitted the letter of a former military supervisor who noted that migraines interfered with the Veteran's work at least 30 times during the course of his supervisory duties.  The Air Force supervisor stated that the Veteran was not prevented from working; however, she would need to take medication and then wait for an extended period before being able to perform tasks.  

The Veteran also submitted letters dated in 2008 from her private physician which indicated that the Veteran was in need of medication to control her headache symptoms.  In addition to this medical evidence, the Veteran also submitted a journal of her headaches between July and September 2008.  The Veteran reported experiencing migraines, some requiring medical intervention, between three and four times a month during this period.  The Veteran additionally submitted copies of her service treatment records from the period prior to her discharge.  These confirm the need for medication for migraines in 2006.  

Based on the above lay and medical evidence, the Veteran's disability rating was increased to 30 percent in a July 2009 rating decision.  As this was not a full grant of the benefit sought, the RO determined that further development was necessary.  In this regard, the Veteran was scheduled for a VA neurology examination to address the severity of her service-connected migraines.  The associated report, dated in August 2010, noted that the headache frequency was variable; however, they were experienced one to two times per week, with an occasional interval of only once per two-week period.  The Veteran reported that her headaches were generally random events, sometimes triggered by lack of sleep.  Daily medication was noted to be necessary, and the Veteran also had to take additional medication at the onset of an attack.  It was noted that, with the usage of medication, a headache would subside within 45 minutes of onset.  If, however, the Veteran was unable to take her medication, she would have the headache for the entire day and experience photophobia and nausea.  Generally, it was noted, when headache attacks occurred without benefit of medication, they were incapacitating.  

Mental health treatment records contained in the Virtual VA file note that the Veteran was enrolled as a full-time nursing student.  The evidence suggests that she graduated from this program in the spring of 2012, and there is no further evidence as to the nature of her current employment.  The Veteran is also the sole custodial parent of a minor child, and although she had counseling for anxiety related to worries over financial concerns, it was not indicated that she experienced economic impairment due to her migraines.  Indeed, the Veteran's most recent supervisor, a military non-commissioned officer, stated that although the Veteran had to take time during the day to recover from migraine attacks, she was able to work once the medication took effect.  

Diagnostic Code 8100 pertains to migraine headaches.  Under this provision, a 30 percent evaluation may be assigned for headaches with characteristic prostrating attacks occurring on an average once a month over the previous several months.  A 50 percent evaluation is warranted for headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.

The Veteran has not shown that her headaches are severe enough to warrant a 50 percent evaluation.  Although the occurrence of headaches is more than once a month, she is able to function after 45 minutes with the use of rescue medication.  Although the Veteran might occasionally experience a prostrating headache, if medication is used, such symptoms are avoided.  That is, her headaches are not frequently prostrating and prolonged, and she has been able to maintain full-time enrollment in a professional degree program while acting as the sole custodial parent of her child.  Accordingly, the Board cannot conclude that economic impairment results from a service-connected migraine headache disability.  This is not to suggest that the Veteran's headaches are not significantly disabling.  The 30 percent rating currently in effect does contemplate occasional prostrating headaches (as would be the case when the Veteran is unable to medicate).  Thus, such a rating is the most accurate representation of the disability picture.  

The Board must deny entitlement to the maximum schedular rating of 50 percent for migraine headaches.  It is noted that the 30 percent rating in effect does, for reasons noted above, adequately contemplate the severity of the service-connected disability picture.  Although there are periods in a week where the Veteran must take medication during the day and resume activities after a short rest, there is nothing so unique as to take the disability picture outside of the norm.  Thus, the Board concludes that the rating criteria are adequate in addressing the Veteran's symptoms, and there is no need to remand the case for a referral to the Director of VA's Compensation Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Initial Rating-Restless Leg Syndrome (RLS)

The Veteran contends that her bilateral RLS is more severe than what was assessed during the initial rating of her conditions, and that she should be entitled to compensable evaluations for each of her lower extremities.  

The Veteran's RLS was assessed during the in-service VA general medical examination of July 2007.  At that time, the Veteran reported that her legs "would feel like they are about to explode."  She complained of itching sensations in the legs when she would lie still, and noted that stretching alleviated her symptoms.  At the time of the 2007 examination, medication was not prescribed for RLS.  

In contending that her RLS was more severe than noted in the 2007 VA examination, the Veteran submitted statements from her private physician.  These documents, dated in 2008, note that the Veteran is prescribed medications to control her bilateral RLS.  Further, the Veteran contended that she experienced attacks of RLS on a weekly basis, and that it was often so bothersome that she was completely unable to sleep.  

Given her contentions and the noted worsening of the condition since 2007 (i.e. the need for medication to treat symptoms), the Veteran was afforded a neurological VA examination in August 2010.  This physician noted that attacks of RLS would occur once or twice a week, and that it would often prevent the Veteran from sleeping all night.  Medication was prescribed, and the Veteran did respond to this; however, due to her inability to tolerate the side-effects, usage of medication for RLS had been discontinued.  It is noted that, in her substantive appeal to the Board, the Veteran reported experiencing RLS "constantly."  Usually, the Veteran stated that the condition caused her to experience restless sleep.  She did, however, state that the attacks of RLS were so severe as to prevent sleep altogether two to three times a month.  It would appear, in reviewing the report of the 2010 VA examination, that the examiner noted that the sleep-depriving attacks of RLS had reduced to once a month.  The examiner categorized the RLS as being mild in nature.  

RLS is not addressed in the rating criteria, and the Board must consider a rating based on an analogous provision which best contemplates the overall service-connected disability picture.  See 38 C.F.R. § 4.20.  In so doing, the Board notes that the disorder is most similar to a neurological condition of the bilateral lower extremities.  It is noted that neuritis of the peripheral nerves is characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, and it is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  See 38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia of the peripheral nerves is, by contrast, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, and it is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  See 38 C.F.R. § 4.124.

Given that the Veteran's RLS affects her legs, the Board concludes that Diagnostic Code 8523, 8623, and 8723, addressing paralysis, neuritis, and neuralgia of the anterior tibial nerve (deep peroneal) respectively, are the most appropriate rating criteria to consider.  See 38 C.F.R. § 4.124a, DC 8523, 8623, 8723.  In so doing, the Board notes that the Veteran's RLS symptoms are present only when she is recumbent, and there is no muscle atrophy or reflex disturbance associated with the condition.  Although the urge to move her limbs is consistent, the symptoms have not been reported to include a lack of sensation or a constant pain at all hours.  Accordingly, the Board determines that the bilateral RLS is, for purposes of a disability rating, similar to a neuralgia of the anterior tibial nerve.  Accordingly, the maximum schedular rating would be that akin to a "moderate" incomplete paralysis of the nerve.  See 38 C.F.R. § 4.124a, DC 8723.  Under Code 8723, such a moderate impairment would yield a 10 percent rating.  Id.

Despite the mild categorization of RLS stated by the 2010 examiner, the Board concludes that the evidence does show a moderate level of severity associated with the disorder.  Indeed, the Veteran's reports of experiencing some level of pain on a constant basis at night are credible, and while she doesn't experience sleep-depriving attacks on a consistent basis, she in unable to take medication to control these attacks when they do occur.  The unpleasant sensation in the legs (akin to dull pain)-in light of the resultant fatigue associated with frequent restless sleep, and monthly episodes of complete sleep deprivation-is, when considering an equitable application of the rating criteria, sufficiently debilitating as to be considered moderate in nature.  Accordingly, 10 percent evaluations will be assigned for each lower extremity.  As the 10 percent rating is the maximum schedular rating available in the applicable analogous rating criteria, there is no need to discuss entitlement to ratings in excess of 10 percent.  See 38 C.F.R. §§ 4.124, 4.124a, DC 8723.  

The Board notes that the separate 10 percent ratings fully contemplate the severity of the Veteran's disorders.  The symptoms discussed above are not so unique as to take the disability picture outside the norm.  Thus, the claim will not be remanded for a referral to the Director of VA's Compensation Service for consideration of an extraschedular rating.  See Thun, 22 Vet. App. at 111.  



Benefit of the Doubt

In reaching the above determinations, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  The statutory duty, however, is not applicable for the denied portions of this appeal, as the preponderance of the evidence is against the assignment of initial ratings in excess of 30 percent for migraines, and of initial ratings in excess of 10 percent for RLS of the right and left leg.  38 U.S.C.A. § 5107(b); see also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55  (1990).


ORDER

Entitlement to an initial disability rating in excess of 30 percent for service-connected migraine headaches is denied.  

Entitlement to an initial 10 percent disability rating for service-connected restless leg syndrome (RLS) of the right leg is granted, subject to the statutes and regulations applicable to the payment of VA monetary benefits.  

Entitlement to an initial 10 percent disability rating for service-connected restless leg syndrome (RLS) of the left leg is granted, subject to the statutes and regulations applicable to the payment of VA monetary benefits.  



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


